UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-7080


JAMES ANTHONY MAY,

                Plaintiff - Appellant,

          v.

MELVIN A. HORTON; BOYD BENNETT; HATTIE B. PIMPONG; CAPTAIN
BROWN; S. BANKS; SGT. KORWIN; CARL E. BATTLE; ROBERT C.
LEWIS, Dir. Div. of Prisons; ROY COOPER, Attorney General,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:09-ct-03081-BO)


Submitted:   November 18, 2010              Decided:   December 1, 2010


Before SHEDD and     AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Anthony May, Appellant Pro Se.   Peter Andrew Regulski,
Assistant Attorney General, Raleigh, North Carolina, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James Anthony May appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                   We

have     reviewed   the   record    and    find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     May v. Horton, No. 5:09-ct-03081-BO (E.D.N.C. July 29,

2010).     We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the    materials

before    the   court   and   argument    would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                     2